Citation Nr: 1810223	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 5, 2016, and in a rating in excess of 70 percent from that date, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial, compensable rating for umbilical hernia.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 10 percent rating, as well as granted service connection  and umbilical hernia and assigned a zero percent (noncompensable) rating, each effective December 7, 2008..  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012. 

As the Veteran disagreed with the initial ratings assigned following the awards of service connection for PTSD and umbilical hernia, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999)(distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2015, the Veteran was scheduled for a Board hearing before a Veterans Law Judge; he failed to appear for said hearing.  

In January 2016, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After accomplishing further action, the AMC increased the disability rating for PTSD to a 50 percent,  rating, effective December 7, 2008; a 70 percent rating, effective May 5, 2016, but continued to deny an initial, compensable rating for umbilical hernia (as reflected in the September 2016 supplemental SOC (SSOC)) and returned those matters to the Board for further consideration.

In May 2017, the Board, again, remanded the claims on appeal to schedule the Veteran for a Board hearing.   In January 2018, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704(d) (2017).

The Board notes that, although the Veteran's service-connected PTSD has been awarded higher ratings during the pendency of the appeal,, as the maximum available benefit has not been awarded at either stage, which a veteran is seek, a claim for higher ratings (now characterized to reflect the staged ratings assigned,) remains viable on appeal,  .  See Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

Notably, in a September a 2016 rating decision, the Decision Review Officer (DRO) granted the Veteran a TDIU, effective December 7, 2008.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the December 7, 2008, effective date of the he award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included chronic sleep impairment, irritability, some social isolation, anxiety, depression, auditory hallucinations; irritability with periods of violence, outbursts of anger, and difficulty in establishing and maintaining  effective relationship.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment, with deficiencies in most areas.

3.  Since the December 7, 2008, effective date of  the award of service connection , the Veteran's hernia has been asymptomatic.

4.  The applicable schedular criteria are adequate to evaluate each disability under consideration at all pertinent points.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial  70 percent, but no higher, rating for PTSD, from December 7, 2008 to May 5, 2016,  are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met at any pertinent point.   38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, DC 9411 (2017).

3.  The criteria for an initial, compensable rating for umbilical hernia are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.114, DCs 7399-7339 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004; Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, the Veteran participated in VA's Benefits Delivery at Discharge (BDD) program and filled a compensation and pension claim for, what was then, service connection claims for PTSD and stomach pains, prior to his discharge from service.  As part of that program, the Veteran was provided with the information and evidence necessary to substantiate his claims for service connection.  After the February 2009 awards of service connection for PTSD and umbilical hernia, the Veteran filed a disagreement with the initial ratings assigned.  No additional notice for the downstream, initial rating issues were required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the SOC and SSOCs reflect that the Veteran has been provided notice of the applicable criteria for evaluating PTSD and umbilical hernia.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records (as requested by the Board in its January 2016 remand) and a report of VA examinations (as requested by the Board in its January 2016 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other records have been sought or obtained and, significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claims that has not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on either claim,  prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied..  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  As such, the Veteran is not prejudiced  by the Board proceeding to a decision on each claim on appeal, , at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  PTSD

The Veteran's PTSD has been assigned a 50 percent rating from December 7, 2008, to May 5, 2016, and a 70 percent rating from  May 5, 2016. 

Although the ratings for the Veteran's PTSD have been assigned under DC 9411, psychiatric disabilities other than eating disorders are rated pursuant to the criteria set forth in  a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent rating is warranted for  is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships

A 70 percent rating is warranted for  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].  In this case, the Veteran's claim was certified to the Board in September 2013.  

Turning to the evidence of record, in September 2008, the Veteran was afforded a VA examination.  He reported chronic sleep impairment, hypervigilance, irritability, social isolation, and depression.  He stated that he lives in the barracks and he is able to care for himself.  He stated that he gets along well with his mother, father, brother, friends, co-workers, and his supervisor.  He avoids public places, such as crowded restaurants and malls.  He stated that he feels uncomfortable being around others because he is expecting someone to do something.  However, he enjoys being out of the home, going to the beach, listening to music, and visiting his girlfriend.  

The September 2008 VA examiner found that the Veteran exhibited moderate anxiety, mild depression, and mild psychomotor retardation.  The examiner indicated that the Veteran was neatly groomed and dressed.  His speech and judgement were normal.  There was no evidence of hallucinations, delusions, or suicidal ideations.  There was no inappropriate behavior, impaired impulse control, or memory impairment.  He was alert and oriented.  The examiner indicated that although the Veteran has "some problems with his work" such as stress, anxiety, depression, and poor sleep, he is able to learn new procedures and follow complex instructions.  The examiner indicated that the Veteran "can do his military job."  The examiner diagnosed PTSD and assigned a GAF score 60. 

In the report of a February 2010 VA examination for traumatic brain injury (TBI), the examiner indicated that the Veteran had irritability, attention, concentration, organization and short term memory difficulties due to his PTSD. 

A June 2010 VA examination report documents the Veteran's report of disturbances of mood and motivation; panic attacks; chronic sleep impairment with nightmares; impaired impulse control; social isolation; and auditory hallucinations.  As to auditory hallucinations, he indicated that he heard oud noises and described a voice in his head that talked to him during the day.  With respect to his impaired impulse control, the Veteran reported that he lashed "out verbally" when angry.  Although the Veteran denied physical violence, he stated that he was arrested in December 2009 when he got into a physical altercation with someone.  He indicated that he had a girlfriend; however, he lived alone.  He stated that he and his girlfriend argue.  He reported that his girlfriend locked him out of a hotel room and he kicked the door of the hotel, which caused someone to call the police and he was arrested for trespassing.  He denied suicidal ideation.  He was noted to be s unemployed.  He stated that he was previously employed as an outside landscaper; however, he was unable to continue his employment due to physical limitations and VA doctor appointments. It was noted that he was enrolled in college courses.  

On examination, the  June 2010 examiner indicated that the Veteran was alert, casually dressed, and groomed.  His speech was normal.  His memory was grossly intact.  The examiner diagnosed PTSD and alcohol abuse and assigned a GAF score of 58. 

In the Veteran's July 2010 Application for Increased Compensation Based on Unemployability, he asserting being unable to secure or obtain substantially gainful employment due to his service-connected disabilities, to include PTSD.  

During a September 2010 VA examination, the Veteran reported a continuation of the psychiatric symptoms noted  in the  June 2010 VA examination report.  He also reported that he was no longer in a relationship with his girlfriend, and .  He ted that he has never been in a serious relationship.  He indicated that he has few friends that he spent  time with on a weekly basis.  He stated that he had no hobbies, and was unemployed, but a  full-time college student.  The September 2010 examiner indicated that the Veteran was alert, casually dressed, and groomed.  The examiner diagnosed PTSD and indicated that the Veteran exhibited social isolation, anxiety, anger problems, and some social and occupational impairment due to his PTSD. 

During a September 2010 VA treatment visit, the Veteran reported that he has "made threats to harm himself."  The Veteran explained during a verbal argument with his girlfriend, he put a knife to his throat; however, he did not take further action.  He denied any current homicidal or suicidal ideation.   He indicated that he is currently single, as he broke off a relationship with his girlfriend. 

VA treatment records dated from April 2010 to January 2014 reflect that the Veteran continued to seek treatment for his PTSD throughout the appeal period and have reported continuing PTSD symptoms that were noted during his VA examinations.  See, e.g., VA treatment records dated in March 2014, June 2014, November 2011, January 2011, 

In May 2016, the Veteran was afforded a VA examination.  He then reported social isolation; loss of interest and motivation; irritability; chronic problems with
relationships due to his temper and threatening behaviors; ritualistic behaviors, and auditory hallucinations.  The Veteran indicated that he heard voices in his head.  He stated that he was  single, and had not been in a relationship for several months, due to his angry, explosive, and irritable behavior.  However, he also described having a relationship with his mother and grandparents: he currently resided with them.  As for ritualistic behaviors, the examiner noted that, at home, the when the Veteran described constantly scanning his immediate environment, and that he has locked him grandfather out of the home due to these behaviors, even during daylight hours.  Reportedly, at night, it t became worse, and the Veteran expressed  and he is concerned about how these behaviors might increase if he has to live alone."  The Veteran also reported that he remained in telephone contact with his former military friends.  He stated that he had  a high school diploma, was unemployed, and was enrolled in college courses.   He reported previous employment as a as a landscaper and working on his family's farm.  

The May 2016 examiner found that the Veteran was oriented to time, place, person and situation.  His attention and concentration were impaired.  His hygiene and grooming were within normal limits.  As to the Veteran's functional and social impairment, the examiner opined that the Veteran would have difficulty obtaining employment, due to his PTSD symptoms.  The examiner explained that the Veteran has difficulty with learning new procedures and he is unreliable, such impairments would with impact his ability to interview successfully with employers.  The examiner also explained that the Veteran experiences extreme anxiety which impacts his competency in most work environments.  The Veteran has severe irritability and is unable to get along with others; therefore, he would be unable to establish an effective relationship with supervisors, co-workers, or the public.  The examiner noted that the Veteran has reported "explosive anger and forceful, intimidating and threatening behaviors in interpersonal situations.  He is reporting road rage, gesturing, threatening and swerving to keep other drivers from passing his vehicle."  The Veteran has exhibited high levels of hypervigilance, suspiciousness, and paranoid thoughts and behaviors, such as staying inside the home, wearing sunglasses in house and peeping out his own windows looking for threats.  The examiner indicated that his "transient life style would make it difficult for him to sustain long term employment."  The VA examiner diagnosed moderate to severe PTSD.  



Based on the consideration of the above-cited evidence, including the VA examination reports, treatment records, and lay statements of record, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 70 percent rating for PTSD is warranted from the December 7, 2008 effective date of the award of service connection, but that the maximum 100 percent rating is not warranted at any pertinent point.

At the outset, the Board points out that, in addition to service-connected PTSD, the Veteran has been diagnosed with alcohol abuse.  In this case, there is no medical evidence or opinion that distinguishes the symptoms of the Veteran's service-connected PTSD from his nonservice connected alcohol abuse; there also is no indication that such is medically possible.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD, for the purposes of assessing the severity of that disability.

The above-cited evidence documents that the Veteran has primarily manifested psychiatric d symptoms of depression; chronic sleep impairment; hypervigilance; irritability; difficulty in adapting to stressful circumstances; low self-esteem; auditory hallucinations (reported on one occasion); impaired concentration; difficulty  establishing and maintaining effective relationships; and some social isolation.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 117.    The Board is resolving all reasonable doubt in the Veteran's favor  awarding the 70 percent rating from effective date of the award of service connection.  

However, the Board also finds that the maximum, 100 percent rating  is not warranted at any pertinent.  Although the evidence suggests that, recently, in particular,, the Veteran has experienced  some symptoms similar to with those associated with a 100 percent disability rating (such as auditory hallucinations, possible danger of hurting others, and total  occupational impairment ) he has already been awarded a TDIU for the entire period under consideration, and the evidence of record does not support a finding that such symptomatology has occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating. 

Fox example, he reported auditory hallucinations on a few occasions.  The  evidence also shows that the Veteran has exhibited impaired impulse control as he has indicated that his girlfriend locked him out of a hotel room and he kicked the door of the hotel room; he was in a physical altercation with someone in December 2009-resulting in his arrest; lastly, he stated that during a fight with his girlfriend, he put a knife to his throat.  However, the evidence does not demonstrate that he is in persistent danger of hurting himself or others, as contemplated in the 100 percent rating. 

Moreover, the evidence does not reflect that the Veteran's PTSD has manifested in  total social impairment, as contemplated in the 100 percent rating criteria.  The Board acknowledges the Veteran's tendency to isolate, avoid crowds, difficulty with relationships, hypervigilance, suspiciousness, and violent outbursts result in severe social impairment.  However, the  Veteran , himself, has also reported getting  along with his parents and grandparents and remains in telephone contact with his former military friends; this evidence of maintaining relationships with friends and family-indicating difficulty, but not inability, in establishing and maintaining effective relationships-tends to weigh against a finding of total social impairment.    

Also, the Veteran has complained of memory impairment.  However, there is no evidence of memory loss for the names of close relatives, his own occupation, or his own name.

The Board further notes than none of the assigned GAF scores provides a basis for the maximum 100 percent rating.   During the appeal period, the Veteran was assigned GAF scores of 58 and 60.  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends ... result in occupational and social impairment with deficiencies in most areas.  These GAF scores assigned are indicative of no more than moderate overall impairment-even less impairment than that contemplated in the 70 percent rating herein awarded.,  The Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a). 

For all the foregoing reasons, the Board finds that with resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent schedular rating for PTSD from December 7, 2008, are met, but that the preponderance of the evidence is against assignment of the maximum 100 percent t any pertinent point.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4,3, 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



B.  Umbilical Hernia

As VA's rating schedule does not include a specific diagnostic code for umbilical hernia , the Veteran's disability is rated, by analogy, under 38 C.F.R. § 4.114, DC 7339.  See 

Pursuant to DC 7339, a noncompensable rating is assigned for postoperative ventral hernia when the postoperative wounds are healed, there is no disability, and a belt is not indicated.  A 20 percent rating is assigned for postoperative ventral hernia that is small, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.

In an August 2008 internal medicine examination report, the Veteran reported that his umbilical hernia occasionally bulges and that he experiences pain in that area.  The examiner indicated that physical examination of the abdomen was within normal limits.  The examiner diagnosed an umbilical hernia.

In March 2016, the Veteran was afforded an examination.  He reported sharp pain in his umbilical area.  He stated that in 2009, he underwent surgery to repair his right inguinal hernia.  The examiner indicated that physical examination of the umbilical hernia was negative and that the Veteran did not require a supporting belt.  The examiner indicated that the Veteran's umbilical hernia is asymptomatic.  The examiner noted that the Veteran did not have any scars related to his inguinal and umbilical hernias.   The examiner cited to an April 2009 CT of the pelvis that revealed no abnormalities. 

The Board finds that an initial e entitlement to an initial, compensable rating for the Veteran's umbilical hernia is not  warranted.

Under DC 7339, the minimum compensable rating of 20 percent rating is assigned for postoperative ventral hernia that is small, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  In this case, the Veteran has reported pain in his umbilical hernia; however physical examination of the umbilical hernia has shown no abnormalities.  Moreover, the Veteran indicated that t he does not require a supporting belt.  The March 2016 VA examiner found that the Veteran's umbilical hernia is asymptomatic.

Notably, the March 2016 examiner diagnosed an inguinal hernia.  Under DC 7338, inguinal hernia, a compensable 10 percent is warranted when there is postoperative recurrent, readily reducible and well supported by truss or belt.  However, as indicated above, the Veteran has denied that he requires a supporting belt.  

As the competent, probative evidence indicates that the Veteran's umbilical hernia disability has not met or more nearly approximated the criteria for a compensable, schedular rating underDCs 7338 or 7339(see 38 C.F.R. § 4.7), a noncompensable, schedular rating remains appropriate. See 38 C.F.R. § 4.31.  

Under these circumstances, as there is no doubt to be resolved in the Veteran's with respect to the evaluation of his hernia.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4,3, 3.102;  Gilbert, supra.  


III.  Both Disabilities

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected PTSD or  umbilical hernia been shown to be so exceptional or unusual as to render the applicable  schedular criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD and umbilical hernia at all pertinent points.  

As discussed above, the Veteran's psychiatric symptoms impacted his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably described his level of impairment.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

With regard to the initial rating claim for an umbilical hernia, examiners have  indicated that the Veteran's l hernia was asymptomatic and no an examination revealed no abnormalities associated with the hernia. Thus, the Veteran's current noncompensable rating is adequate.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD and umbilical hernia.  As such, the Board finds that the rating schedule is adequate to evaluate each of these disabilities, and the Board need not proceed to consider the second Thun factor, as to whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance so as to render the schedular rating criteria for evaluating the disability inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of either claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








      (CONTINUED ON NEXT PAGE)



ORDER

An initial 70 percent rating, for PTSD. from December 7, 2008 to May 5, 2016 , is granted, subject to the legal authority governing the payment of compensation.

A  rating in excess of 70 percent rating for PTSD is denied. 

An initial, compensable rating for umbilical hernia is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


